Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1882
                        Lower Tribunal No. 18-2833
                           ________________


                            Aersale, Inc., et al.,
                                Appellants,

                                     vs.

                         Total Air Services, Inc.,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.


      Moore & Company, P.A., and Michael T. Moore and Clay Naughton,
for appellants.

     Law Offices of Mark A. Schneider, P.A., and Mark A. Schneider (Ft.
Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
      Appellants Aersale Inc. and Aersale 25417 LLC, the owners,

respectively, of two aircraft to which appellee Total Air Services, Inc.

provided aviation fuel in 2017, appeal the trial court’s final summary

judgment validating statutory fuel liens 1 that appellee placed on the two

aircraft. We affirm the trial court’s detailed and well-reasoned summary

judgment order determining that a statutory fuel lien under section 329.41 of

the Florida Statutes (2017) is not a “possessory” lien, 2 and that the

legislature’s 2019 amendment to section 329.41 – expressly stating that a

lienor is not required to possess the aircraft in order to perfect a fuel lien –

merely clarified existing law and did not substantively change the statute.

See Dade Cnty. v. AT & T Info. Sys., 485 So. 2d 1302, 1304-05 (Fla. 3d DCA

1986) (“The amendment of a statute does not necessarily indicate that the

legislature intended to change the law. Statutory changes may be designed

to clarify what was ‘doubtful and to safeguard against misapprehension as



1
  Appellee recorded the liens pursuant to section 329.41 of the Florida
Statutes. Prior to its amendment in 2019, section 329.41 read as follows: “A
person who has furnished fuel to an aircraft has a lien upon the aircraft for
any unpaid fuel charges. The lien is enforceable in the same manner as
provided in s. 329.51.” § 329.41, Fla. Stat. (2017).
2
 A “possessory” lien is one in which the lienor, in order to preserve the lien’s
validity, must retain possession of personal property upon which the lienor
performed labor or services. See J.V. Air Maintenance, Inc. v. Westwind
Leasing Corp., 283 So. 3d 379, 380 (Fla. 3d DCA 2019).

                                       2
to existing law.’” (quoting State ex rel. Szabo Food Servs., Inc. of N.C. v.

Dickinson, 286 So. 2d 529, 531 (Fla. 1973))).

     Affirmed.




                                     3